Citation Nr: 1002409	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for emergency transportation to the 
Putnam Community Medical Center on February 6, 2008.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from October 1977 to October 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision of the 
Gainesville, Florida, Department of Veterans Affairs (VA) 
Medical Center (VAMC) which denied payment or reimbursement 
of unauthorized medical expenses incurred for ambulance 
transportation to the Putnam Community Medical Center on 
February 6, 2008.  


FINDINGS OF FACT

1.  The Veteran was transported by ambulance to Putnam 
Community Medical Center on February 6, 2008, for treatment 
of an emergency situation.  

2.  VA payment or reimbursement was authorized for the 
Veteran's February 6, 2008, emergency treatment at Putnam 
Community Medical Center.  

3.  The Veteran is financially liable for to Putnam County 
Emergency Services and has no coverage under a health plan 
contract for reimbursement or payment of his emergency 
transportation.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred for emergency transportation to the 
Putnam Community Medical Center on February 6, 2008 have been 
met.  38 U.S.C.A. §§ 1725, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 17.1003 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In the instant decision, the Board grants payment or 
reimbursement of unauthorized medical expenses incurred for 
emergency transportation to the Putnam Community Medical 
Center on February 6, 2008.  This represents a complete 
allowance of the benefit sought on appeal.  Therefore, the 
Board concludes that a discussion of VA's duty to notify and 
assist is not necessary.  


II.  Unauthorized Medical Expenses

The provisions of 38 U.S.C.A. § 1725 (West 2002), in 
pertinent part, direct that:

  (a)  General authority.  (1) Subject to 
subsections (c) and (d), the Secretary 
shall reimburse a veteran described in 
subsection (b) for the reasonable value 
of emergency treatment furnished the 
veteran in a non-Department facility.  

  (2)  In any case in which reimbursement 
is authorized under subsection (a)(1), 
the Secretary, in the Secretary's 
discretion, may, in lieu of reimbursing 
the veteran, make payment of the 
reasonable value of the furnished 
emergency treatment directly--

  (A)  to a hospital or other health care 
provider that furnished the treatment; or 

  (B)  to the person or organization that 
paid for such treatment on behalf of the 
veteran. 

  (b)  Eligibility.--(1) A veteran 
referred to in subsection (a)(1) is an 
individual who is an active Department 
health-care participant who is personally 
liable for emergency treatment furnished 
the veteran in a non-Department facility.  

  (2)  A veteran is an active Department 
health-care participant if--

  (A)  the veteran is enrolled in the 
health care system established under 
section 1705(a) of this title; and 

  (B)  the veteran received care under 
this chapter within the 24-month period 
preceding the furnishing of such 
emergency treatment. 

  (3)  A veteran is personally liable for 
emergency treatment furnished the veteran 
in a non-Department facility if the 
veteran--

  (A)  is financially liable to the 
provider of emergency treatment for that 
treatment; 

  (B)  has no entitlement to care or 
services under a health-plan contract 
(determined, in the case of a health-plan 
contract as defined in subsection 
(f)(2)(B) or (f)(2)(C), without regard to 
any requirement or limitation relating to 
eligibility for care or services from any 
department or agency of the United 
States); 

  (C)  has no other contractual or legal 
recourse against a third party that 
would, in whole or in part, extinguish 
such liability to the provider; and 

(D)  is not eligible for reimbursement 
for medical care or services under 
section 1728 of this title.  

  (c)  Limitations on reimbursement.--(1) 
The Secretary, in accordance with 
regulations prescribed by the Secretary, 
shall--

  (A)  establish the maximum amount 
payable under subsection (a); 

  (B)  delineate the circumstances under 
which such payments may be made, to 
include such requirements on requesting 
reimbursement as the Secretary shall 
establish; and 

  (C)  provide that in no event may a 
payment under that subsection include any 
amount for which the veteran is not 
personally liable.  

The provisions of 38 C.F.R. § 17.1003 (2009) clarify that:  

Notwithstanding the provisions of 
§ 17.1002, payment or reimbursement under 
38 U.S.C. 1725 for ambulance services, 
including air ambulance services, may be 
made for transporting a veteran to a 
facility only if the following conditions 
are met:

  (a)  Payment or reimbursement is 
authorized under 38 U.S.C. 1725 for 
emergency treatment provided at such 
facility (or payment or reimbursement 
could have been authorized under 38 
U.S.C. 1725 for emergency treatment if 
death had not occurred before emergency 
treatment could be provided);

  (b)  The veteran is financially liable 
to the provider of the emergency 
transportation;

  (c)  The veteran has no coverage under 
a health-plan contract for reimbursement 
or payment, in whole or in part, for the 
emergency transportation or any emergency 
treatment authorized under 38 U.S.C. 1728 
(this condition is not met if the veteran 
has coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or the provider to 
comply with the provisions of that 
health-plan contract); and

 (d)  If the condition for which the 
emergency transportation was furnished 
was caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such transportation; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider. 

Documentation from the Putnam County Emergency Services dated 
in February 2008 indicates that the Veteran complained of 
unspecified chest pain.  He was transported to Putnam 
Community Medical Center for emergency treatment.  The 
Veteran was noted to be liable for payment of the ambulance 
expenses.  

In his March 2008 Claim for Payment of Cost of Unauthorized 
Medical Expenses (VA Form 10583), the Veteran was noted to 
have no primary insurance.  The VA Chief Medical Officer 
indicated that the Veteran received treatment for an 
emergency situation and approved VA payment or reimbursement 
of unauthorized emergency room and physicians' expenses.  

The Veteran was transported via ambulance on February 6, 
2008, to the Putnam Community Medical Center for treatment of 
an emergency situation.  He has no relevant insurance 
coverage and is personally liable for payment of the 
ambulance expenses.  Therefore, the Board concludes that 
payment or reimbursement of unauthorized medical expenses 
incurred for emergency transportation to the Putnam Community 
Medical Center on February 6, 2008, is warranted.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred for emergency transportation to the Putnam Community 
Medical Center on February 6, 2008, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


